                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION


ANGELES FORD,

          Plaintiff,
    v.                                                                 CIVIL ACTION NO.
                                                                        5:19-cv-00159-TES
BASS AND ASSOCIATES, P.C. et al.,

          Defendants.


              ORDER DISMISSING CASE WITHOUT PREJUDICE
               FOR LACK OF SUBJECT-MATTER JURISDICTION
______________________________________________________________________________

         Defendant HELMS CAREER INSTITUTE1 (“Helms”) filed a Motion to Dismiss

for Lack of Subject Matter Jurisdiction [Doc. 62], and, after review of the motion, the

record, and the Court’s obligatory inquiry into its own jurisdiction, for the reasons more

fully discussed below, the Court GRANTS Helms’ Motion and DISMISSES the case

without prejudice.

                                            FACTUAL SUMMARY

          Plaintiff ANGELES FORD (“Plaintiff”) filed this action alleging that Defendants

violated both state and federal laws when Helms, an educational institution, forwarded

evidence of a defaulted student loan in Plaintiff’s name to the United States Department

of Education for collection. [Doc. 16-1, ¶¶ 1, 3, 5]. Plaintiff maintains that she never



1   Goodwill Industries of Middle Georgia, Inc. d/b/a Helms Career Institute
even attended Helms as a student, much less took out student loans. [Id.]. The former

Defendants in this case, EDUCATIONAL CREDIT MANAGEMENT CORP (“ECMC”)

and BASS AND ASSOCIATES (“Bass”) are entities the Department of Education

engaged to collect the unpaid loan debt on its behalf. See [Doc. 10]; [Doc. 16]; [Doc. 20].

        Helms previously filed a Motion to Dismiss under Federal Rule of Civil

Procedure 12(b)(6), which the Court granted in part and denied in part on August 29,

2019. [Doc. 23]; [Doc. 40]. The court dismissed Plaintiff’s federal law claims against

Helms 2 but found that Plaintiff’s state-law fraud claim (to the extent one was alleged)

against Helms could proceed because it was sufficiently related to the federal claims

still pending (at that time) against ECMC and Bass to warrant exercise of supplemental

jurisdiction. [Doc. 40 at p. 8]; 28 U.S.C. §§ 1331, 1367. However, on October 15, 2019, the

Court dismissed all claims against ECMC by granting its Motion for Judgment on the

Pleadings. See [Doc. 47]; [Doc. 57]. Then, in 2020, the Court dismissed all claims against

Bass by first granting its Motion for Partial Judgment on the Pleadings on January 21,

2020 and then granting its subsequent Motion to Dismiss on February 12, 2020. See

[Doc. 60]; [Doc. 62]. Thus, the sole remaining Defendant in this case is now Helms, and

the sole remaining claim against Helms is the state law allegation of fraud. See generally

[Doc. 16]; [Doc. 40]; [Doc. 57]; [Doc. 60]; [Doc. 62].




2Plaintiff alleged that Helms violated the Higher Education Act and 18 U.S.C. §§ 1002 and 1028. [Doc. 16
at ¶¶ 1, 3].

                                                    2
       As to this fraud claim, Plaintiff “alleges in 2018, the Defendant, Helms [] sent a

default student loan, claimed [Plaintiff signed same ‘said document’ into the [U. S.]

Department of Education to collect on a default debt in attendance of Helms [] in 2007.”

[Doc. 16 at ¶ 3]. Therefore, Plaintiff “seeks relief of the [student loan paperwork] that

was falsely produce[d] to fraud [Plaintiff] and to defraud the Secretary of [the]

Department of Education. [Id. at ¶ 5].

                                           DISCUSSION

       Because federal courts are courts of limited jurisdiction, they are obligated to

inquire into their own jurisdiction. University of S. Ala. v. American Tobacco Co., 168 F.3d

405, 409–10 (11th Cir. 1999). Therefore, the Court conducts its own inquiry in addition

to considering the arguments raised by Helms in its motion.

       A.     Original Jurisdiction

       Subject matter jurisdiction in federal court can be established through one of

three alternatives: (1) jurisdiction pursuant to a specific statutory grant; (2) federal

question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant

to 28 U.S.C. § 1332. Hallett v. Ohio, 711 F. App'x 949 (11th Cir. 2017) (quoting Baltin v.

Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997)). “The district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.” 28 U.S.C. § 1331. Diversity jurisdiction exists where the parties are




                                              3
citizens of different states and the amount in controversy exceeds $75,000, exclusive of

interest and costs. 28 U.S.C. § 1332(a).

       In this case, while the Court had original jurisdiction by virtue of the federal

questions raised in Plaintiff’s Amended Complaint, all federal claims have been

dismissed. See section I, supra. Therefore, the Court finds federal original jurisdiction no

longer exists. Furthermore, the Court finds that it does not have diversity jurisdiction

over the parties because there is no diversity of citizenship between Plaintiff and Helms.

See [Doc. 10]; [Doc. 16].

       B.     Supplemental Jurisdiction

       Congress has codified that, “[i]n any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within such original jurisdiction

that they form part of the same case or controversy under Article III of the United States

Constitution.” 28 U.S.C. § 1367(a). However, “[t]he district courts may decline to

exercise supplemental jurisdiction over a claim ... if ... the district court has dismissed all

claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

       The Eleventh Circuit has established that

              [p]rior to the enactment of § 1367, the United States Supreme
              Court held that a decision to exercise or decline
              supplemental jurisdiction lay in “considerations of judicial
              economy, convenience[,] fairness to litigants,” and comity.
              We have held that these considerations survived the
              codification of § 1367. As a result, in a case where § 1367(a)
                                              4
               justified taking jurisdiction over a state claim but one of the
               adverse elements of § 1367(c) was present, the court could
               exercise supplemental jurisdiction over that claim, after
               considering th[ose] factors.

Ingram v. Sch. Bd. of Miami-Dade Cty., 167 F. App'x 107, 108 (11th Cir. 2006)(quoting

United Mine Workers v. Gibbs, 86 S.Ct. 1130, 1139 (1966) and then citing Palmer v. Hosp.

Auth. of Randolph Cty., 22 F.3d 1559, 1569 (11th Cir.1994)(internal citations omitted). 3 In

considering those factors established in Gibbs,

               “[s]tate courts, not federal courts, should be the final arbiters
               of state law.” Where, as here, a court has dismissed all
               federal claims from a case, there is a very strong argument
               for dismissal, especially where the federal claims are
               dismissed prior to trial. In fact, “if the federal claims are
               dismissed prior to trial, Gibbs strongly encourages or even
               requires dismissal of state claims.”

Ingram, 167 F. App'x 107, 108–109 (quoting Baggett v. First Nat'l Bank of Gainesville, 117

F.3d 1342, 1353 (11th Cir.1997) and then quoting Mergens v. Dreyfoos, 166 F.3d 1114, 1119

(11th Cir.1999)). “When a court decides not to exercise supplemental jurisdiction under

§ 1367(c)(3) because only state claims remain, the proper action is a dismissal without

prejudice so that the complaining party may pursue the claim in state court.” Ingram,

167 F. App'x 107, 109 (quoting Crosby v. Paulk, 187 F.3d 1339, 1352 (11th Cir.1999)).




3In the Eleventh Circuit, while unpublished opinions “are not considered binding precedent, [] they may
be cited as persuasive authority.” U.S.Ct. of App. 11th Cir. R. App. P. 36-2.


                                                   5
        In keeping with the standard established by Gibbs and maintained by the

Eleventh Circuit, this Court acknowledges that in the instant case, since all federal

claims have indeed been dismissed before trial, Eleventh Circuit precedent sets “a very

strong argument” and “strong[] encouragement” for dismissal of the state law claim.

See Ingram, 167 F. App'x 107, 109. Accordingly, the Court DISMISSES Plaintiff’s case

without prejudice “so that the [Plaintiff] may pursue the claim in state court” should

she so choose, and thereby upholding the precedent that the state should be “the final

arbiters of state law.” Id. 4 In light of this ruling, both Plaintiff’s Motion for Summary

Judgment [Doc. 63] and Helms’ Motion for Summary Judgment [Doc. 65] are DENIED

as moot.

        SO ORDERED, this 27th day of February, 2020.

                                                            s/Tilman E. Self, III
                                                            TILMAN E. SELF, III, Judge
                                                            UNITED STATES DISTRICT COURT




4 The Court acknowledges that “[i]f the state claim has become time-barred during the pendency of the
federal action then the court should exercise supplemental jurisdiction despite the dismissal of all of the
federal claims.” Eubanks v. Gerwen, 40 F.3d 1157, 1162 (11th Cir.1994) (emphasis added). However, the
two dates mentioned by Plaintiff in relation to her fraud claim against Helms are 2007 and 2018
respectively. [Doc. 16 at ¶¶ 1, 3]. Therefore, the statute of limitations either ran prior to the filing of this
action or has not yet run due to tolling or simple timing; in either case it did not run during the pendency of
the federal action and the appropriate forum for any debates regarding the statute of limitations (should
the parties choose to argue that point) is most properly brought in state court. See Hamburger v. PFM
Capital Mgmt., Inc., 649 S.E.2d 779, 784 (Ga. Ct. App. 2007) (citing O.C.G.A. § 9-3-31) (“In Georgia, the
statute of limitation for fraud claims is four years.”)

                                                       6
